United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.M., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
IMMIGRATION & CUSTOMS
ENFORCEMENT, Los Fresnos, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-2
Issued: June 4, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 1, 2013 appellant filed a timely appeal from a September 9, 2013 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established a recurrence of disability commencing
January 21, 2013 causally related to an accepted lumbar sprain.
On appeal, appellant asserts that OWCP wrongly found that reaching into his sock drawer
on January 21, 2013 broke the chain of causation from his August 2002 injury. He explains that
he did not seek medical care from 2003 until January 2013 as he was trying to save the
government money.
1

5 U.S.C. §§ 8101 et seq.

FACTUAL HISTORY
OWCP accepted that on August 9, 2002 appellant, then a 32-year-old automotive
mechanic, sustained a lumbar sprain when he pulled a jack from beneath a vehicle. Dr. Timothy
Bothwell, an attending Board-certified family practitioner, diagnosed a back strain and held
appellant off work. In a December 20, 2002 report, he noted permanent restrictions allowing
only minimal stooping and bending. Appellant received compensation on the daily rolls for
work absences. He returned to light duty in late 2002. On March 5, 2006 appellant’s position
was reclassified to mission support assistant reducing his salary. The reassignment was made
specifically to accommodate his disability.2
On January 30, 2013 appellant filed a recurrence of disability claim (Form CA-2a)
asserting that he experienced a flare-up of lumbar symptoms on January 21, 2013 after reaching
into his sock drawer at home. He stated that when he reached “out to retrieve a pair of socks my
back popped and the pain came to my mid to lower back.” Appellant did not stop work. He
remained in the light-duty position he had performed since March 2006. Appellant submitted
February 1, 2013 form reports from Dr. Bothwell diagnosing a lumbar strain and finding him
able to perform his light-duty position.
In a February 22, 2013 letter, OWCP advised appellant of the additional evidence needed
to establish his claim for recurrence of disability, including a narrative report from his physician
explaining how and why the accepted August 9, 2002 lumbar sprain would continue to require
medical treatment as of January 21, 2013. It afforded him 30 days to submit such evidence.
In response, appellant submitted a March 1, 2013 statement explaining that he sought
medical treatment when over-the-counter medication was ineffective. He provided February 14
and 28, 2013 form reports from Dr. Bothwell, diagnosing a back strain and finding him able to
perform his full-time light-duty position.
By decision dated April 1, 2013, OWCP denied appellant’s claim for recurrence of
disability on the grounds that causal relationship was not established. It found that
Dr. Bothwell’s reports did not establish that the accepted lumbar sprain spontaneously worsened
as of January 21, 2013 without an intervening cause. OWCP further found that appellant
attributed the worsening of his symptoms to a January 21, 2013 nonoccupational incident, thus
breaking the chain of causation from the accepted injury.
In a July 1, 2013 letter, appellant requested reconsideration.
He submitted a
June 24, 2013 statement explaining that, as his case had been closed due to inactivity, OWCP
had advised him to file a claim for recurrence of disability. Appellant also provided a
May 2, 2013 narrative report from Dr. Bothwell, noting that he did not examine appellant from
December 20, 2002 to February 1, 2013. He noted that he experienced increased lumbar pain
“after reaching into a drawer and felt a ‘pop’ in his lower back.” Dr. Bothwell diagnosed an
aggravation of the “previous lower back sprain.” He opined that based on appellant’s “age and
weight of 340 [pounds] it would not be beyond medical probability that he has aggravated his
preexisting degenerative spine condition.”
2

There is no evidence of record that OWCP performed a wage-earning capacity determination.

2

By decision dated September 9, 2013, OWCP denied modification, finding that the new
evidence submitted was insufficient to establish causal relationship. It noted that Dr. Bothwell
did not treat appellant from December 20, 2002 until February 1, 2013, when appellant presented
with the history of injuring his back at home while pulling open a drawer. OWCP also found
that he attributed appellant’s symptoms to obesity and progression of preexisting degenerative
disc disease, a condition not accepted by OWCP.
LEGAL PRECEDENT
OWCP’s implementing regulations define a “recurrence of disability” as an inability to
work after an employee has returned to work, caused by a spontaneous change in a medical
condition which has resulted from a previous injury or illness without an intervening injury or
new exposure to the work environment that caused the illness.3 This term also means an
inability to work that takes place when a light-duty assignment made specifically to
accommodate an employee’s physical limitations due to his or her work-related injury is
withdrawn or when the physical requirements of such an assignment are altered such that they
exceed the employee’s physical limitations.4
When an appellant claims a recurrence of disability due to an accepted employment-related
injury, he or she has the burden of establishing by the weight of reliable, probative and substantial
evidence that the recurrence of disability is causally related to the original injury. This burden
includes the necessity of furnishing evidence from a qualified physician, who on the basis of a
complete and accurate factual and medical history, concludes that the condition is causally related
to the employment injury. Moreover, sound medical reasoning must support the physician’s
conclusion.5 An award of compensation may not be based on surmise, conjecture or speculation or
on appellant’s unsupported belief of causal relation.6
ANALYSIS
OWCP accepted that appellant sustained a lumbar sprain on August 9, 2002. Appellant
returned to full-time light duty in late 2002 and remained in this position through January 2013.
In his January 30, 2013 claim for recurrence of disability, he attributed his increased lumbar pain
to reaching into a sock drawer at home on January 21, 2013. Appellant thus has the burden of
providing sufficient evidence, including rationalized medical evidence, to establish the causal
relationship asserted.7

3

20 C.F.R. § 10.5(x); Federal (FECA) Procedure Manual, Part 2 -- Claims, Recurrences, Chapter
2.1500.3.b(a)(1) (May 1997). See also Philip L. Barnes, 55 ECAB 426 (2004).
4

J.F., 58 ECAB 124 (2006).

5

Ricky S. Storms, 52 ECAB 349 (2001).

6

Alfredo Rodriguez, 47 ECAB 437 (1996).

7

Ricky S. Storms, supra note 5.

3

The Board finds, however, that appellant identified an intervening cause, negating the
claimed causal relationship between the August 9, 2002 lumbar sprain and his ongoing
condition. Appellant attributed his condition to opening a sock drawer at home on
January 21, 2013. This nonoccupational event broke the chain of causation between the
August 9, 2002 injury and his lumbar condition.8 The claimed recurrence of disability therefore
cannot be deemed to have arisen out of appellant’s federal employment.
The Board notes that OWCP also denied appellant’s claim because the medical evidence
did not support that the August 9, 2002 lumbar sprain affected his back condition as of
January 21, 2013. In February 2013 form reports, Dr. Bothwell, an attending Board-certified
family practitioner, diagnosed a back strain but did not specify a cause. In a May 2, 2013
narrative report, he noted that appellant experienced increased lumbar pain after reaching into the
sock drawer. Dr. Bothwell opined that, due to appellant’s age and weight, he sustained an
aggravation of preexisting degenerative spine disease. OWCP did not accept degenerative spinal
disease as an occupational condition in this case. Therefore, Dr. Bothwell attributed appellant’s
lumbar condition as of January 21, 2013 to the intervening cause of reaching into the sock
drawer and to idiopathic degenerative disc disease. His opinion negates a causal relationship
between the August 9, 2002 lumbar sprain and appellant’s condition as of January 21, 2013.
Therefore, OWCP’s September 9, 2013 decision denying the claimed recurrence of disability is
proper under the law and facts of the case.
On appeal, appellant asserts that OWCP wrongly found that reaching into his sock drawer
in January 2013 constituted an intervening cause because he experienced chronic lumbar pain
since the August 2002 injury. He explains that he did not seek medical care from 2003 until
January 2013 as he was trying to save the government money. As stated above, appellant and
Dr. Bothwell attributed appellant’s symptoms to reaching into his sock drawer. This intervening
cause severed the chain of causation from the accepted injury.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not established that he sustained a recurrence of
disability commencing January 21, 2013 as the evidence demonstrates an intervening incident,
breaking the legal chain of causation from the August 9, 2002 injury.

8

See Carlos A. Marrero, 50 ECAB 117 (1998) (the Board found that the claimant’s use of an exercise machine
constituted an intervening cause of his disability and thus OWCP properly denied his claim for recurrence of
disability); Clement Jay After Buffalo, 45 ECAB 707 (1994) (the Board found that the claimant’s knee injury
sustained while playing basketball broke the legal chain of causation from an accepted knee injury sustained in the
performance of his duties as a firefighter).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated September 9, 2013 is affirmed.9
Issued: June 4, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

9

Richard J. Daschbach, Chief Judge, who participated in the preparation of the decision, was no longer a member
of the Board after May 16, 2014.

5

